       Case 1:19-cv-00988-RB-SCY Document 44 Filed 07/14/20 Page 1 of 16




                            UNITED STATES DISTRICT COURT
                                 DISTRICT OF NEW MEXICO

                                                   )
 NEW MEXICO CATTLE GROWERS’                        )      Case No. 1:19-cv-00988-RB-SCY
 ASSOCIATION,                                      )
                                                   )
                        Plaintiff,                 )      PLAINTIFF’S REPLY BRIEF IN
 v.                                                )        SUPPORT OF MOTION FOR
                                                   )       PRELIMINARY INJUNCTION
 UNITED STATES ENVIRONMENTAL                       )
 PROTECTION AGENCY; et al.,                        )
                        Defendants.                )
                                                   )

                                        INTRODUCTION

       Plaintiff New Mexico Cattle Growers’ Association’s (Cattle Growers) Motion for

Preliminary Injunction, Dkt # 30 (Motion), demonstrates that Plaintiff has standing and meets the

four criteria for a preliminary injunction against the intermittent tributary and non-abutting wetland

provisions of the Navigable Waters Protection Rule (Rule). Neither the Defendant Agencies nor

Intervenors successfully refute standing or the propriety of an injunction against the offending

provisions. The Court should grant the injunction.

I.     Cattle Growers Has Standing and Its Claims Are Ripe

       The Agencies contend that Cattle Growers’ claims against the two challenged provisions

are not ripe because there is no catalog of projects with timetables presented with the Motion. This

is incorrect. Cattle Growers’ declarations establish that intermittent tributaries and non-abutting

wetlands are common features on member farms and ranches throughout New Mexico. Frost-

Maynard Decl. ¶¶ 5-6, Dkt # 30-1 at 2; Sidwell Decl. ¶ 13, Dkt # 30-2 at 3-4. The declarations also

show that Cattle Growers’ members frequently perform regulated activities in these features that



                                                -1-
       Case 1:19-cv-00988-RB-SCY Document 44 Filed 07/14/20 Page 2 of 16




are regulated by the Rule. Frost-Maynard Decl. ¶ 6, Dkt # 30-1 at 2. As a result of this combination

of regulated water features and regulated activities, Cattle Growers members are subject to the

challenged provisions of the Rule now, not in some speculative future. They must choose now to

either forego otherwise lawful and perfectly routine activities such as plowing and planting crops,

erosion and flood control, and related farm and ranch operations, or spend two years and a quarter-

million dollars seeking permits, or act without permits and face crippling fines and prison. Sidwell

Decl. ¶¶ 11-16, Dkt # 30-2 at 3-4; Frost-Maynard Decl. ¶¶ 6-7, Dkt # 30-1 at 2-3.

       Even as to future operations, two factors combine to make the injuries imposed by the Rule

imminent so as to make the claims ripe: (1) the exigent nature of work like erosion and flood

control and other activities that respond to rapidly changing weather conditions that may occur

any time, along with the seasonal nature of plowing and planting, and (2) the two-year quarter-

million dollar permitting effort that is necessary to “legalize” otherwise routine, annual, and

ongoing farming operations that need to take place sooner than two years in the future. See

Transcript of Proceedings, Exhibit B to François Decl., Dkt # 30-5 at 4-6 (transcript of District

Court for the District of Oregon’s order granting preliminary injunction against prior version of

Agencies’ “navigable waters” regulations and finding imminent and irreparable harm in the need

to obtain permits for exigent and unforeseen events caused by weather).

       Cattle Growers’ claims are ripe because the illegal regulation of their members’ property

and illegal restriction on their otherwise lawful use of that property is occurring now, not in some

speculative future.




                                               -2-
       Case 1:19-cv-00988-RB-SCY Document 44 Filed 07/14/20 Page 3 of 16




II.     Cattle Growers Will Succeed on the Merits

        Contrary to almost the entirety of the Agencies’ arguments on this element, this is not a

Chevron/Brand X case. The dispositive issue in this motion is what the precedential effect of the

Rapanos decision is. Cattle Growers argue, Motion at 12-22, that the plurality is the precedential

holding of Rapanos under the Tenth Circuit’s controlling approach to Marks. If this is correct, then

the unambiguous text of the Clean Water Act prevents regulation of intermittent tributaries or non-

abutting wetlands. Rapanos, 547 U.S. 715, 739 (2006). None of the Agencies’ discussion of

Chevron or Brand X is applicable to the case. If the statute is unambiguous in excluding

intermittent tributaries and non-abutting wetlands, as the Rapanos plurality holds, then Chevron

and Brand X are not available to salvage the Agencies’ decision to regulate them. National Cable

& Telecommunications Ass’n v. Brand X Internet Services, 545 U.S. 967, 982 (2005). Since the

application of Brand X in particular turns on whether the prior judicial interpretation of the statute

identified an unambiguous meaning, id., this Court must resolve the question whether the plurality,

which reads the statute as unambiguous on the salient point, is controlling, see Rapanos, 547 U.S.

at 739 (“on its only plausible interpretation”). If the plurality does control on the issues of

regulating intermittent tributaries and non-abutting wetlands, Brand X and Chevron have no further

role in the case.

        The Agencies do not strongly dispute Cattle Growers’ argument that under Marks, the

plurality is the holding of Rapanos. Instead, they claim that the Court should look past Marks and

instead defer to the Agencies’ creative reshuffling of Rapanos. Agencies’ Opposition at 16. They

point to the few Circuits which have concluded incorrectly that Marks cannot be applied.

Agencies’ Opposition at 17. As discussed in Cattle Growers’ Motion at 23, three Circuits conclude



                                                -3-
      Case 1:19-cv-00988-RB-SCY Document 44 Filed 07/14/20 Page 4 of 16




(1) that Marks cannot be applied (a logical but incorrect possibility), and (2) that since Marks

cannot be applied, both the plurality and concurrence can be relied upon (an impossibility under

Tenth Circuit law). These circuits are in error as to both conclusions. Motion at 23. Under Tenth

Circuit law, if neither opinion is the holding, then there is no holding. Motion at 17. So, it is

necessary for the Court to apply Marks if it can, in the manner that the Tenth Circuit applies it.

The Motion capably demonstrates that under that analysis, the plurality is the holding. Motion at

12-22. The Agencies provide no alternative Marks analysis to dispute it; they don’t even explain

why the Circuits that have chosen the concurrence under Marks are correct to have done so.

       The Intervenors’ Marks analysis fares even worse. They misread how the logical subset

analysis works under the D.C. Circuit’s decision in King v. Palmer and applicable Tenth Circuit

authorities adopting King v. Palmer. See Motion at 17. Under King v. Palmer, while a dissent may

be helpful in assessing whether and which of the opinions supporting the judgment may be

narrower than the other, the dissent may not be either of the two actual candidates for the holding.

King v. Palmer, 950 F.2d 771, 781 (D.C. Cir. 1991) (en banc) (“narrowest opinion . . . must

embody a position implicitly approved by at least five Justices who support the judgment.”)

(emphasis added). So under King v. Palmer as adopted in the Tenth Circuit, the Rapanos dissent

and concurrence may not be used to fashion a holding. 1

       But Chevron would not save the two specific provisions of the Rule challenged in this

motion in any event. This motion challenges the Rule’s universal regulation of all intermittent



1
  Intervenors also argue oddly that a Tenth Circuit case predating Rapanos is stronger precedent
than the Supreme Court’s subsequent decision in Rapanos. As demonstrated, the Rapanos plurality
is the holding of the case under Marks; binding precedents of the Supreme Court prevail over
contrary circuit decisions.


                                               -4-
       Case 1:19-cv-00988-RB-SCY Document 44 Filed 07/14/20 Page 5 of 16




tributaries, and of three categories of non-abutting wetlands. Both of these types of features were

at issue in Rapanos. Motion at 12-13. The plurality and concurrence agreed that the regulation of

categorically all intermittent tributaries could not be sustained under the Act. Motion at 13; id. at

21. Yet the Agencies now argue that they can combine different elements of the plurality and

concurrence to arrive at “common themes” 2 of both that somehow avoid the outcome that both

opinions agreed on. Whatever one makes of the Rapanos opinions, the result of the case is that the

categorical regulation of all intermittent tributaries violates the Act. A regulation which does the

exact same thing cannot be a reasonable reading of the Act.

       In the Agencies’ effort to defend this outcome, they describe their authority to interpret the

Act as a broad and standardless power to adopt varying contours along a wide continuum based

on numerous policy factors. Agencies’ Opposition at 18-19. The output of this process is two

meaningless expressions that are said to provide definition to EPA’s authority: “sufficient

connection,” Agencies’ Opposition at 19, and “regular connection,” id. at 23. This boils down to

the Agencies claiming that the limiting principle in the Clean Water Act is whether a feature has

either a “sufficient” or “regular” connection to another regulated water body. This might be the

only possible alternative to Justice Kennedy’s concurrence that is even more malleable than the

“significant nexus” test. Nor do the Agencies ever explain how regulating those features with only

a sufficient or regular connection would satisfy either the plurality, which rejected such an




2
  The Agencies’ approach to Rapanos turns it from a decision of the Supreme Court of the United
States with one and only one precedential holding into a faculty symposium, from which an agency
may self-interestedly harvest whatever combination of “elements” or “themes” are useful to justify
a desired outcome. This is not how Supreme Court decisions bind agencies.


                                                -5-
       Case 1:19-cv-00988-RB-SCY Document 44 Filed 07/14/20 Page 6 of 16




approach outright, or Justice Kennedy, who insisted that connections have more substance to them

than this. Motion at 18-21; Rapanos, 547 U.S. at 781-82 (Kennedy, J., concurring).

       The adoption of vague standards like sufficient or regular connection, and their similarity

to the significant nexus test, also introduces constitutional infirmities which independently

reinforce the Marks-based argument that the Rapanos plurality is the correct way to read the limits

of the Act.

       The interpretation of “navigable waters” is subject to constitutional constraints. Under the

canon of constitutional avoidance, this Court should look to which of the Rapanos opinions

interprets the Act to avoid giving it a constitutionally suspect meaning. Any interpretation that

would extensively regulate a wide range of non-navigable tributaries or non-abutting wetlands

raises issues under the Commerce Clause and the Tenth Amendment.

       The Supreme Court held in Solid Waste Agency of N. Cook Cty. v. U.S. Army Corps of

Eng’rs (SWANCC) that the Act lacks a “clear statement” of congressional intent to exercise the

Commerce Power to its outer limits. 531 U.S. 159, 172-74 (2001). Reading the statute broadly to

reach farming and related activities through regulation of intermittent tributaries, for example,

would authorize federal regulation over a wide range of local decisions involving water resources

and closely regulate land use and planning, all traditionally state and local government functions

which are explicitly protected from invasion by Section 1251(b). Reading the Act to allow this

would violate the clear statement rule and is impermissible. SWANCC, 531 U.S. at 174; Rapanos,

547 U.S. at 737-38.

       Further, the legislative history of the Act only supports the exercise of the Commerce

Power over its traditional object: the transport of goods in interstate commerce through navigation.



                                               -6-
       Case 1:19-cv-00988-RB-SCY Document 44 Filed 07/14/20 Page 7 of 16




SWANCC, 531 U.S. at 168; id. at 168 n.3. Any reading of “navigable waters” that authorizes

regulation substantially beyond waters used to transport interstate commerce would violate the

clear statement rule and SWANCC.

       Similarly, a broad reading of “navigable waters” would violate the Tenth Amendment’s

reservation of powers to the states, including the states’ traditional authority over land use and

water resource allocation which are expressly recognized and protected in the Act. 33 U.S.C.

§ 1251(b). See Gary E. Parish & J. Michael Morgan, History, Practice and Emerging Problems of

Wetlands Regulation: Reconsidering Section 404 of the Clean Water Act, 17 Land & Water L.

Rev. 43, 84 (1982) (“The existing [regulation] looks and has an effect similar to a program of

federal land use control. There should be little doubt that Congress did not intend such a result.”).

       The Tributary and Non-abutting Wetland Provisions raise these constitutional concerns to

their height. Cattle Growers’ members’ use of portions of their land where intermittent tributaries

and non-abutting wetlands are located for growing crops, raising livestock, and the wide range of

related activities that support those primary uses, has no impact at all on the use of downstream

navigable-in-fact rivers or lakes to transport goods in commerce. The Army’s permitting regime

applied to farming and related land uses on private farms and ranches directly conflicts with local

land use administration. Because Army dredge and fill permitting is so time consuming and

expensive, and ultimately restricts subsequent land use, the need to obtain the permit amounts to a

de facto federal veto over quintessentially local land use matters like farming. This federal veto of

local land use permitting is exactly what SWANCC says the Clean Water Act cannot be interpreted

to allow. Because the Rapanos plurality does not allow such regulation, while Justice Kennedy’s

concurrence does, the plurality must be preferred under the canon of constitutional avoidance.



                                                -7-
       Case 1:19-cv-00988-RB-SCY Document 44 Filed 07/14/20 Page 8 of 16




       The Rapanos plurality also avoids Due Process and Non-Delegation concerns implicated

by Justice Kennedy’s concurrence as well as by the Agencies’ new “sufficient connection” and

“regular connection” tests. The Due Process Clause of the U.S. Constitution requires that criminal

statutes provide adequate notice of the conduct which they proscribe to those who must comply.

United States v. Lanier, 520 U.S. 259, 265-67 (1997). The Clean Water Act imposes criminal

penalties. 33 U.S.C. § 1319(c). The rule of lenity also requires that statutes with criminal penalties

be interpreted in the light most favorable to criminal defendants. United States v. Granderson, 511

U.S. 39, 54 (1994) (“[W]here text, structure, and history fail to establish that the Government's

position is unambiguously correct—we apply the rule of lenity and resolve the ambiguity in [the

defendant’s] favor.”). Judges who have sought to apply Justice Kennedy’s concurrence have noted

the vagueness issues it introduces. See, e.g., Hawkes Co., Inc. v. U.S. Army Corps of Engineers,

782 F.3d 994, 1003 (8th Cir. 2015) (Kelly, J., concurring) (“[M]ost laws do not require the hiring

of expert consultants to determine if they even apply to you or your property.”); Orchard Hill

Building Company v. U.S. Army Corps of Engineers, 893 F.3d 1017, 1025 (7th Cir. 2018) (“Justice

Kennedy did not define ‘similarly situated’—a broad and ambiguous term . . .”). Recognition of

the Rapanos plurality as the holding comports with the Rule of Lenity and the Due Process Clause.

        Justice Kennedy’s Rapanos concurrence interprets the Clean Water Act to regulate an

extensive catalog of “tributaries” that are not navigable and which are not even “waters” for most

of every year, as well as non-navigable isolated lakes and ponds, and non-abutting wetlands, so

long as these features have a vaguely defined “significant nexus.” The Agencies’ new “sufficient”

and “regular connection” criteria do as well. The Supreme Court has held that while the Clean

Water Act regulates some waters that are not navigable-in-fact, it does not regulate all “waters”



                                                -8-
      Case 1:19-cv-00988-RB-SCY Document 44 Filed 07/14/20 Page 9 of 16




and that “navigable” must have some limiting meaning. SWANCC, 531 U.S. 171-72 (the Act

regulates some waters not “deemed navigable under the classical understanding of that term” but

not all such waters) (quoting United States v. Riverside Bayview Homes, 474 U.S. 121, 133

(1985)). These same concerns apply equally to waters with vaguely stated “sufficient” or “regular”

connections.

       The Act does not define “navigable.” If the term does not have its ordinary meaning but

instead has some broader or different meaning like “significant nexus” or “sufficient/regular

connection,” then the statute unconstitutionally delegates to EPA and the Army the task of

deciding, as a policy matter, what waters they will regulate. The Agencies themselves see their

work in adopting the provisions challenged in this motion as largely one of identifying, balancing,

and selecting among competing policy priorities. See, e.g., 85 Fed. Reg. at 22,264, 22,270-71,

22,277, 22,290, 22,292, 22,300.

       In making this delegation, the Act lacks any appropriately understood “intelligible

principle” and provides no guidance or criteria to the Agencies to circumscribe their policy

decision defining “navigable.” The Act identifies no fact-finding that the Agencies must engage

in to define “navigable.” The Act provides no factors for the Agencies to consider, let alone what

weight to give to any such factors, in determining the meaning of “navigable.” Rather, if

“navigable” in the statute means something other than “navigable-in-fact,” then the statute

delegates unbounded discretion to the Agencies to define the term, in violation of the non-

delegation doctrine, and Article I of the Constitution (vesting “all legislative powers” in the

Congress). See Gundy v. United States, 139 S. Ct. 2116, 2135-42 (2019) (Gorsuch, J., dissenting);




                                               -9-
       Case 1:19-cv-00988-RB-SCY Document 44 Filed 07/14/20 Page 10 of 16




id. at 2130-31 (Alito, J., concurring); see also Paul v. United States, 140 S. Ct. 342 (2019)

(statement of Kavanaugh, J., respecting denial of certiorari).

        The Rapanos plurality, by contrast, interprets the Act to apply only to easily understood

and defined bodies of water: relatively permanent and continuously flowing or standing rivers and

lakes, and their immediately abutting wetlands. The Agencies’ scope of regulatory discretion is

much narrower and more clearly bounded under this interpretation. The plurality avoids the

delegation problems which Justice Kennedy’s and the Agencies’ interpretations inherently

embrace, and thus is also a preferable interpretation of the Act under Article I and the Non-

Delegation Doctrine.

        Finally, the Agencies make the puzzling claim that the Rapanos plurality meant

“ephemeral” when it said intermittent, and therefore the government can regulate intermittent

tributaries after all, despite the plurality having explicitly said it can’t. The plurality cannot be read

to support this. Rapanos, 547 U.S. at 733-34 (distinguishing ephemeral from intermittent flow);

id. at 726-27; id. at 733 n.6 (citing separate agency definitions of “ephemeral” and “intermittent”).

It is simply an exercise in wishful thinking that defies the text of the plurality to say that

“intermittent” actually means “ephemeral” in the opinion.

        Cattle Growers has demonstrated its likelihood of success on the merits.

III.    Cattle Growers’ Members Suffer Ongoing and Imminent Irreparable Harm

        Several of EPA’s arguments related to the harm element and to the status quo suffer from

the erroneous assertion that the Navigable Waters Protection Rule regulates the same water bodies

that the prior regulation did and no more. This is false.




                                                  - 10 -
      Case 1:19-cv-00988-RB-SCY Document 44 Filed 07/14/20 Page 11 of 16




       As to intermittent tributaries, the prior regulations only applied to channels with a bed and

bank and an ordinary high-water mark. See 33 C.F.R. § 328.3(e) (1987). The new Rule does not

require any of these features. 85 Fed. Reg. at 22,292. And, under the prior regulations and related

interpretive guidance, the Agencies would only regulate intermittent (i.e. “not relatively

permanent”) tributaries if they had a significant nexus. Post-Rapanos Guidance at 1. 3 The

Navigable Waters Protection Rule does away with this limitation. 85 Fed. Reg. at 22,281

(rescinding Post-Rapanos Guidance). So, the new Rule regulates more intermittent tributaries than

the old one did. This is also true of non-abutting wetlands. The provisions challenged in the Motion

expand Clean Water Act regulation in these two categories. As a result, Cattle Growers’ members

are subject to new regulation of water features not previously regulated.

       This fact undermines the Agencies’ argument that Cattle Growers are not harmed by the

Rule in any way that they were not harmed by prior versions of the regulations. Plaintiff’s harm

derives at least from the fact that the new Rule regulates more broadly than the old one, in the

specific areas of intermittent tributaries, and the three challenged categories of non-abutting

wetlands.

       From there, the above discussion of ripeness and injury is equally applicable to the element

of harm under the injunction analysis. Wherever the regulation applies, it imposes restrictions on

what may be done with the members’ private property. The activities the Rule restricts are

commonplace—plowing and growing crops, erosion and flood control, construction and other

activities that go on routinely on farms and ranches in New Mexico. Whether planned in advance



3
 Available at https://www.epa.gov/sites/production/files/2016-
02/documents/cwa_jurisdiction_following_rapanos120208.pdf.


                                               - 11 -
      Case 1:19-cv-00988-RB-SCY Document 44 Filed 07/14/20 Page 12 of 16




or taken in response to inclement weather, market conditions, or other unforeseen events, the

regulation limits what members can do, and forces them to undergo a multi-year quarter-million-

dollar-plus permit application or face enforcement, or forego using their property. These are all

harms that are experienced now or imminently, particularly in relation to the time it takes to get

the permit and the multi-year litigation timetable that has characterized recent challenges to prior

versions of the regulations. See Frost-Maynard Decl.; see also Oregon Cattlemen v. EPA, Exhibit

B to François Decl.

       For their part, Intervenors make factually inaccurate statements about Cattle Growers’

position on harm and the challenged regulations. Citing two comment letters, Intervenors claim

Cattle Growers expressed support for the specific provisions challenged in this motion. This is

false. The NCBA comment letter at 6-7 recommends against regulating tributaries without a bed

and bank and that don’t meet minimum flow standards. That is exactly what the new Rule does:

regulates intermittent tributaries with no physical indicators like bed and bank and no minimum

flow duration or volume standards. 85 Fed. Reg. at 22,292-93. And the Cattle Growers’ comments

at 3 support regulating only perennial streams, with the grudging suggestion that if any intermittent

tributaries are to be regulated, that only those which flow for 180 days or more be included.

Plaintiff is not taking positions in this case contrary to its comments. Unfortunately, Intervenors

have represented the opposite of the contents of these comment letters.

       Intervenors also make the odd claim that Plaintiff has waited more than forty years to

challenge a regulation adopted a few weeks before it amended its complaint. As noted, the previous

iteration of these regulations included fewer intermittent tributaries than the new Rule does.




                                               - 12 -
      Case 1:19-cv-00988-RB-SCY Document 44 Filed 07/14/20 Page 13 of 16




Plaintiff did not delay seeking an injunction against the offending provisions of the new Rule, it

moved for one before the rule took effect.

        Intervenors and the Agencies are also wrong about the presumption of injury that attaches

to the constitutional harms identified. Because Cattle Growers is suffering an ongoing

constitutional injury, it does not need to further establish that the harm it suffers will be irreparable.

See Atl. Coast Demolition & Recycling, Inc. v. Bd. of Chosen Freeholders of Atl. Cty., 893 F. Supp.

301, 309 (D.N.J. 1995); Citicorp Servs., Inc. v. Gillespie, 712 F. Supp. 749, 753 (N.D. Cal. 1989).

The Agencies argue that “structural constitutional violations” do not constitute irreparable harm

because these rights are not sufficiently “personal” in nature. But the two cases that the Agencies

rely on involve the Supremacy Clause which only indirectly protects individual liberty. In contrast,

limitations on federal power such as the Commerce Clause are directly intended to protect

individual liberty. See Nat’l Fed’n of Indep. Bus. v. Sebelius, 567 U.S. 519, 554 (2012) (noting

that limits on the Commerce Clause prevent Congress from “reachi[ng] beyond the natural extent

of its authority, ‘everywhere extending the sphere of its activity and drawing all power into its

impetuous vortex’” (quoting The Federalist No. 48 (J. Madison)). See also Bowsher v. Synar, 478

U.S. 714, 721 (1986) (“[t]he declared purpose of separating and dividing the powers of

government, of course, was to ‘diffus[e] power the better to secure liberty’” (quoting Youngstown

Sheet & Tube Co. v. Sawyer, 343 U.S. 579, 635 (1952) (Jackson, J., concurring)). See

also Boumediene v. Bush, 553 U.S. 723, 742 (2008) (stating that the separation of powers “serves

not only to make Government accountable but also to secure individual liberty”); Freytag v.

Comm’r, 501 U.S. 868, 870 (1991) (“The leading Framers of our Constitution viewed the principle

of separation of powers as the central guarantee of a just government.”). Accordingly, no further



                                                  - 13 -
      Case 1:19-cv-00988-RB-SCY Document 44 Filed 07/14/20 Page 14 of 16




proof of irreparable harm is needed. Cattle Growers has established that its members will continue

to suffer ongoing and imminent irreparable harm absent an injunction.

IV.     Balance of Equities and the Public Interest Favor the Injunction

        The Agencies’ objections related to the status quo are addressed by Cattle Growers’ point

above that the new Rule regulates intermittent tributaries more broadly than the prior regulations

and guidance. Plaintiff is entitled to seek prohibitory injunctive relief against the imposition of

new regulations that are clearly illegal and which cause irreparable harm.

        The Agencies also argue against what they envision as a patchwork of injunctions resulting

from this Court enjoining the two provisions of the rule as to Plaintiff and its members. But the

Agencies would object to a nationwide injunction even more vehemently. Plaintiff has not sought

to wade into that particular fray, because it is not necessary to provide complete relief to Plaintiff’s

members. But if the Agencies prefer a single nationwide rule, the Court could consider a

nationwide injunction against the challenged provisions. Any local confusion within New Mexico

can be avoided by enjoining the two provisions throughout the state.

        For their part, Intervenors fail to show any harm that would flow to downstream water

quality if an injunction were issued to protect Cattle Growers’ members’ right to use their own

property for their routine farming and ranching uses.

                                           CONCLUSION

        Cattle Growers has standing and has demonstrated its entitlement to preliminary injunctive

relief. Plaintiff respectfully asks the Court to issue the injunction.




                                                 - 14 -
Case 1:19-cv-00988-RB-SCY Document 44 Filed 07/14/20 Page 15 of 16




 DATED: July 14, 2020.
                              Respectfully submitted:
                              PACIFIC LEGAL FOUNDATION

                              By     s/ Anthony L. François
                              ANTHONY L. FRANÇOIS (Federal Bar No. 15-74)
                              MOLLIE R. WILLIAMS (Cal. Bar No. 322970)*
                              930 G Street
                              Sacramento, California 95814
                              Telephone: (916) 419-7111
                              Facsimile: (916) 419-7747
                              Email: TFrancois@pacificlegal.org
                              Email: MWilliams@pacificlegal.org
                              Attorneys for Plaintiff,
                              New Mexico Cattle Growers’ Association
                              *Pro Hac Vice




                               - 15 -
      Case 1:19-cv-00988-RB-SCY Document 44 Filed 07/14/20 Page 16 of 16




                                  CERTIFICATE OF SERVICE

        I hereby certify that, on July 14, 2020, I electronically transmitted the foregoing to the

Clerk of Court using the ECF system for filing and transmittal of a Notice of Electronic Filing to

registered counsel for all parties.


                                                       s/ Anthony L. François
                                                       ANTHONY L. FRANÇOIS




                                              - 16 -
